Title: From George Washington to Tobias Lear, 21 March 1796
From: Washington, George
To: Lear, Tobias


          
            My dear Sir
            Philadelphia 21st Mar. 1796
          
          Your letter of the 14th Instant did not get to my hands before Saturday. Mine dated the 13th acknowledging the receipt of your favors of the 26th Ulto & 2d Inst. must, I presume, have been received in due course of the Post, and therefore to repeat the contents of it is unnecessary.
          A Mr Summers of Alexandria, is very desirous of purchasing my vacant lot in that Town, and having been told that nothing short of a high price would induce me to sell it, makes the offer contained in the enclosed letters—Whether this offer is high, or otherwise, depends upon comparison, the means of doing which

is not within my reach, but through the medium of another; & therefore I give you the trouble of making some enquiry into the matter at any time when you are in Alexandria. I have no wish to part with the lot unless I can do it upon advantageous terms; and can dispose of the money in a more productive manner. I had thoughts of building on it, but this would be attended with trouble, and perhaps a good deal of imposition; as it could not be properly attended to in the execution of the work. And besides, workmens wages and materials are very high at this time.
          A thought has run through my mind (since I began this letter) whether, as I have a prospect, from the high price of flour, of raising five or six thousand dollars from the sale of it; it might not be eligable with that sum, and the sale of the vacant lot (to Summers) to make the purchase suggested in one of your former letters to me? If that property is in an eligable place (and I wish to know where it lies) or whether or not, if it would bring ten prCent on the purchase money, it would certainly be more immediately advantageous to me than to let a part of the sum, necessary to command it, lay dead in a vacant lot; which, when built on, would only be to let. Mr Dandridges answer to Mr Summer’s, enclosed, is left open for your perusal; and may be delivered to him, or not, and at any time you may find convenient.
          As the Post hour is at hand, & I have many letters to close, and prepare for the Mail I hardly know what I have written, or whether you will be able, fully, to comprehend my meaning. My love in which Mrs Washington unites, is presented to Fanny & the Children, and I am—Dr Sir Your Affecte Servant
          
            Go: Washington
          
        